United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2996
                      ___________________________

                               Nadezhda V. Wood

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Sergey Kapustin; Irina Kapustina; Mikhail Goloverya; Global Auto, Inc.; G Auto
                       Sales, Inc.; Effect Auto Sales, Inc.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                        Submitted: December 24, 2015
                           Filed: January 12, 2016
                                [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
        Nadezhda Wood appeals after the District Court1 dismissed her action because
it lacked personal jurisdiction over the defendants and then denied her motion to alter
or amend the judgment. After careful de novo review, we conclude that dismissal
was proper. See Walden v. Fiore, 134 S. Ct. 1115, 1121–23 (2014) (discussing
personal jurisdiction). Additionally, we conclude that the District Court did not abuse
its discretion in denying Wood’s motion to alter or amend the judgment. See United
States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (reviewing
the denial of a Rule 59(e) motion for abuse of discretion and noting that such a
motion cannot be used to introduce new evidence which could have been offered
prior to the entry of judgment).

      Accordingly, we affirm.
                     ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-